DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Claim Status
Claim 1 and 7-10 (Currently Amended)
Claims 2-6 (Original)
Claims 11-13 (Previously Presented)

Response to Argument
Applicant’s arguments and amendment filed on 03/05/2021 have been fully considered but are moot because the amendments has necessitated the new ground(s) of rejection presented in this office action. Due to the amended claims, the previous 112 (a) and 112 (b) rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (U.S. 2014/0327400), in view of Kim (U.S. 2014/0016239), further in view of Notman (U.S. 2011/0018588) and further in view of Tang (U.S. 2013/0041606).

Regarding claim 1, Kudo teaches a battery control circuit (10 or 200+100+202, Fig. 1) for controlling a balance ([0045]) of cell voltage value ([0044] [0037], lines 6-14) of a plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2) that are coupled in series ([0007]), comprising:
a plurality of connection terminals (SL1-SL5, Fig. 2) configured to couple to a positive electrode (positive electrode of cell 1 coupled to SL1, Fig. 2) of the plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2) respectively;
a ground terminal (terminal of cell 4 coupled to ground line GL, Fig. 2) electrically connected to the internal ground (GND 107, Fig. 2; [0042]) of the battery control circuit (10 or 200+100+202, Fig. 1), and configured to couple to a negative electrode (negative electrode of cell 4, Fig. 2) of a cell (cell 4, Fig. 2) located at a lowest stage (at cell 4, Fig. 2) of the plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2), 

a balancing control ([0037], lines 6-14; [0007], lines 8-11, 24-29, last 4 lines) configured to balance ([0007], lines 18-20, cell discharge for cell balancing to maintain cell voltage equal to each other that is similar to the application’s [0027]) the cell voltage value of the cell ([0044] [0037], lines 6-14; [0007], lines 8-11, 24-29, last 4 lines),
whose positive electrode (of cell 4, Fig. 2) is coupled to the at least one (SL4, Fig. 2) of the plurality of connection terminals (SL1-SL5, Fig. 2) selected (by closing corresponding 108 between BS of cell 4, Fig. 2) by the control circuit (100, Fig. 2), with reference to the potential of the internal ground (GND 107, Fig. 2) from the at least one (SL5, Fig. 2) of the plurality of connection terminals (terminals of cell 4, Rb, RCV and capacitor 103 coupled to ground terminal 107 via SL5 or GL, Fig. 2) coupled to the internal ground (GND 107, Fig. 2) via the internal current path (current path GL via GND 107, Fig. 2) (current path from SL4, positive electrode of cell 4, via 108, Rb, and SL5).
Kudo does not explicitly teach a current generation circuit configured to supply a terminal current.
Kim teaches a cell balancing ([0046], lines 4-6, cell balancing, control charge/discharge current) of a plurality of battery cell (cell 1-cell 4, Fig. 1; [0045]); a current generation circuit (110, Fig. 2; [0078]; Iset1, I1-In, Fig. 2) configured to supply a terminal current ([0078]; Iset1, I1-In, Fig. 2); coupling ground (coupled to S1-
The combination does not explicitly teach (a current generation circuit configured to) shift a level (of the cell voltage value) whose current value varies based on the level-shifted cell voltage value. 
Notman teaches a current generation circuit (400, Fig. 4 [0041]) configured to shift a level of voltage value (claim 17; [0025]) and supply a terminal current (correspond to Vout_ls, Fig. 4) whose current value varies based on the level-shifted cell voltage value (Vout_ls, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a current generation circuit configured to shift a level of voltage value of Notman’s into Kudo’s, in view of Kim’s, in order to stabilize the output at the desired voltage ([0025]; [0014], last 2 lines; Notman).
Kudo does not explicitly teach (a plurality of connection terminals) electrically connected to an internal ground via an internal current path (of the battery control circuit), (and configured to couple to a positive electrode of the plurality of cells, respectively); (a control circuit configured to) select at least one (of the plurality of the at least one (of the plurality of connection terminals) selected by the control circuit (to the internal ground via the internal current path).
Tang teaches a plurality of connection terminals (P25-P20, Fig. 2) electrically connected to an internal ground (ground connected to 242P, 242N, Fig. 2; [0019]) via an internal current path (current path from BATP to 242P via corresponding SP5-SP1 closed;  or BATN to 242N via corresponding SN5-SN1 closed, Fig. 2) of the battery control circuit (100, Fig. 2), and configured to couple (via R5-R0, Fig. 2) to a positive electrode (positive electrode(s) of 215-211, Fig. 2) of the plurality of cells (215-211, Fig. 2), respectively; configured to couple to a negative electrode (negative electrode(s) of 215-211, Fig. 2) of a cell (211, Fig. 2) located at a lowest stage (of 211, Fig. 2) of the plurality of cells (215-211, Fig. 2);
a current generation circuit (242P, 242N, Fig. 2) configured to supply a terminal current (current via 242P, 242N, Fig. 2); a control circuit (170, Fig. 2) configured to select (SP5-SP1 and/or SN5-SN1, Fig. 2) at least one of the plurality of connection terminals (P25-P20, Fig. 2); the at least one of the plurality of connection terminals (one of P25-P20, Fig. 2) selected (SP5-SP1 and/or SN5-SN1, Fig. 2) by the control circuit (170, Fig. 2) to the internal ground (ground connected to 242P, 242N, Fig. 2; [0019]) via the internal current 
Regarding claim 2, Kudo teaches the battery control circuit as claimed in claim 1, in view of Kim, further in view of Notman and further in view of Tang, wherein the current generation circuit (400, Fig. 4 [0041]; Notman) supplies a terminal current (correspond to Vout_ls, Fig. 4; Notman) (e.g., current positive electrode of cell 4 at SL4, Fig. 2) to one (SL4, Fig. 2) of the plurality of connection terminals (SL1-SL5, Fig. 2) coupled to a positive electrode (of cell 4, Fig. 2) of a cell (cell 4, Fig. 2) whose monitored cell voltage value ([0007], lines 8-11, 24-29, last 4 lines [0044]) exceeds a first threshold value (threshold VTH_OV or VTH_OC is compared to the monitored cell voltage and if the monitored cell voltage exceeds threshold, generate OV or OC, Fig. 1; [0052] [0053] [0049]; Kim).
Regarding claim 3, Kudo teaches the battery control circuit as claimed in claim 2, in view of Kim, further in view of Notman and further in view of Tang, wherein the current generation circuit (400, Fig. 4 [0041]; Notman) supplies no terminal current ([0054], last 2 lines; [0062], last 3 lines; Kim) to all of the plurality of connection terminals (SL1-SL5, Fig. 2) in a case in which the cell voltage value ([0007], lines 8-11, 24-29, last 4 lines [0044]) of all of the plurality of cells (cell 1-cell 4, Fig. 2) (or cells 1-4, Fig. 1; [0045] [0046]; Kim) exceeds the first threshold value (threshold VTH_OV or VTH_OC is compared to the monitored cell voltage and if the monitored cell voltage exceeds threshold, generate OV or OC, Fig. 1; [0052] [0053] [0049]; Kim).
Regarding claim 4, Kudo teaches the battery control circuit as claimed in claim 2, in view of Kim, further in view of Notman and further in view of Tang, wherein the current generation circuit (400, Fig. 4 [0041]; Notman) supplies no terminal current ([0054], last 2 lines; [0062], last 3 lines; Kim)  to one of the plurality of connection terminals (SL1-SL5, Fig. 2) coupled to a positive electrode (of cell 4, Fig. 2)  of a cell (cell 4, Fig. 2) whose monitored cell voltage value ([0007], lines 8-11, 24-29, last 4 lines [0044])  is lower than a second threshold value (threshold VTH_UV is compared to the monitored cell voltage and if the monitored cell voltage is less than threshold, generate UV, Fig. 1; [0058] [0060] [0048]; Kim) that is smaller than the first threshold value (threshold VTH_OV or VTH_OC is compared to the monitored cell voltage and if the monitored cell voltage exceeds threshold, generate OV or OC, Fig. 1; [0052] [0053] [0049]; Kim).
Regarding claim 5, Kudo teaches the battery control circuit as claimed in claim 1, in view of Kim, further in view of Notman and further in view of Tang, wherein the current  Kim) to one of the plurality of connection terminals (SL1-SL5, Fig. 2) coupled to a positive electrode (of any cell of cell 1-cell 4, Fig. 2) of a cell (any cell of cell 1-cell 4, Fig. 2) whose cell voltage value ([0044]) (or [0049]; Kim) is monitored, nor to one of the plurality of connection terminals (SL1-SL5, Fig. 2) coupled to a negative electrode (of any cell of cell 1-cell 4, Fig. 2) of a cell (any cell of cell 1-cell 4, Fig. 2) whose cell voltage value ([0044]) (or [0049]; Kim) is monitored, during a time ([0006]; Kim) in which the cell voltage value ([0044]) (or [0049]; Kim) are monitored.
Regarding claim 6, Kudo teaches the battery control circuit as claimed in claim 1, in view of Kim, further in view of Notman and further in view of Tang, wherein the control circuit (100, Fig. 2) includes 
a cell selector ([0044]) configured to select one of the plurality of cells (cell 1-cell 4, Fig. 2) whose cell voltage value ([0044]) (or [0049]; Kim) is to be monitored, a cell voltage detector ([0044]) (or [0049]; Kim) configured to acquire a monitored result of the cell voltage value ([0044]) (or [0049]; Kim) of the one of the plurality of cells (cell 1-cell 4, Fig. 2) selected by the cell selector ([0044]), and 
a selector ([0044]) configured to select at least one of the plurality of connection terminals (SL1-SL5, Fig. 2) to which the terminal current (e.g., current positive electrode of cell 4 at SL4, Fig. 2) (correspond to Vout_ls, Fig. 4; Notman) is to be supplied, using the monitored result acquired by the cell voltage detector ([0044]) (or [0049]; Kim) and the one of the plurality of cells (cell 1-cell 4, Fig. 2) selected by the cell selector ([0044]).
Regarding claim 7, Kudo teaches a battery control circuit (10 or 200+100+202, Fig. 1) for controlling a balance of cell voltage value ([0044] [0037], lines 6-14) of a plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2) that are coupled in series ([0007]), comprising: a plurality of connection terminals (SL1-SL5, Fig. 2) configured to couple to a positive electrode (positive electrode of cell 1 coupled to SL1, Fig. 2) of the plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2), respectively;
a ground terminal (terminal of cell 4 coupled to ground line GL, Fig. 2) electrically connected to the internal ground (GND 107, Fig. 2; [0042]) of the battery control circuit (10 or 200+100+202, Fig. 1), and configured to couple to a negative electrode (negative electrode of cell 4, Fig. 2) of a cell (cell 4, Fig. 2) located at a lowest stage (at cell 4, Fig. 2) of the plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2);
a balancing control ([0037], lines 6-14; [0007], lines 8-11, 24-29, last 4 lines) configured to generate a plurality of terminal voltages (e.g., voltage of each positive electrode of cell 1-cell 4 at SL1-SL5, Fig. 2) having current values (of cell 1-cell 4, Fig. 2) that respectively vary according to a voltage value ([0044] [0037], lines 6-14; [0007], lines 8-11, 24-29, last 4 lines) between two mutually adjacent terminals (e.g., SL4, SL5, Fig. 2) among the plurality of connection terminals (SL1-SL5, Fig. 2) and the ground terminal (terminal of cell 4 coupled to ground line GL, Fig. 2), with reference to the potential of the internal ground (GND 107, Fig. 2); and
a control circuit (100, Fig. 2) configured at least one of the plurality of terminal currents (e.g., current from each positive electrode of cell 1-cell 4 at SL1-SL5, Fig. 2) to flow from one (SL4, Fig. 2) of the two mutually adjacent terminals (e.g., SL4, SL5, Fig. 
Kudo does not explicitly teach a current generation circuit configured to generate a terminal current.
Kim teaches a cell balancing ([0046], lines 4-6, cell balancing, control charge/discharge current) of a plurality of battery cell (cell 1-cell 4, Fig. 1; [0045]); a current generation circuit (110, Fig. 2; [0078]; Iset, IS1, I1-In, Fig. 2) configured to generate a terminal current (Iset to P1; IS1, I1-In, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate current generation circuit configured to generate a terminal current of Kim’s into Kudo’s, in order to provide an OV threshold voltage setter ([0003] [0011]; Kim) for cell balancing charge/discharge protection ([0046] [0047]; Kim).
The combination does not explicitly teach (a current generation circuit configured to) shift a level (of the voltage value) that respectively vary based on the level-shifted voltage value. 
Notman teaches a current generation circuit (400, Fig. 4 [0041]) configured to shift a level of voltage value (claim 17; [0025]) and generate a terminal current (correspond to Vout_ls, Fig. 4) that respectively varies based on the level-shifted cell voltage value (Vout_ls, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a current 
Kudo does not explicitly teach (a plurality of connection terminals) electrically connected to an internal ground via an internal current path of the battery control circuit, (and configured to couple to a positive electrode of the plurality of cells, respectively); a plurality of terminal currents; and (a control circuit configured to) select at least one of the plurality of terminal currents.
Tang teaches a plurality of connection terminals (P25-P20, Fig. 2) electrically connected to an internal ground (ground connected to 242P, 242N, Fig. 2; [0019]) via an internal current path (current path from BATP to 242P via corresponding SP5-SP1 closed;  or BATN to 242N via corresponding SN5-SN1 closed, Fig. 2) of the battery control circuit (100, Fig. 2), and configured to couple (via R5-R0, Fig. 2) to a positive electrode (positive electrode(s) of 215-211, Fig. 2) of  the plurality of cells (215-211, Fig. 2), respectively; configured to couple to a negative electrode (negative electrode(s) of 215-211, Fig. 2) of a cell (211, Fig. 2) located at a lowest stage (of 211, Fig. 2) of the plurality of cells (215-211, Fig. 2);
 a plurality of terminal currents (currents via 242P, 242N, Fig. 2); a control circuit (170, Fig. 2) configured to select (SP5-SP1 and/or SN5-SN1, Fig. 2) at least one of the plurality of terminal currents (currents via 242P, 242N, Fig. 2) or at least one of the plurality of connection terminals (P25-P20, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of connection terminals electrically connected to an internal ground via an internal current path of the battery control circuit, (and configured to couple to a positive electrode of the plurality of cells, respectively); (a current generation circuit configured to generate) a plurality of terminal currents; and (a control circuit configured to) select at least one of the plurality of terminal currents of Tang’s into Kudo’s, in view of Kim’s and further in view of Notman’s, in order to detect an open circuit or open wire coupled to a battery ([0004], lines 1-2; Tang) to protect the battery prior to charging, discharging, and cell balancing ([0001]; Tang).
Regarding claim 8, Kudo teaches a battery control circuit (10 or 200+100+202, Fig. 1) for controlling a balance of cell voltage value ([0044] [0037], lines 6-14) of a plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2) that are coupled in series ([0007]), comprising:
a plurality of connection terminals (SL1-SL5, Fig. 2) configured to couple to a positive electrode (positive electrode of cell 1 coupled to SL1, Fig. 2) of the plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2), respectively;
electrically connected to internal ground (GND 107, Fig. 2; [0042]) of the battery control circuit (10 or 200+100+202, Fig. 1), and configured to couple to a negative electrode (negative electrode of cell 4, Fig. 2) of a cell (cell 4, Fig. 2) located at a lowest stage (at cell 4, Fig. 2) of the plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2);
a control circuit (100, Fig. 2) configured to select ([0044]) at least one of the plurality of cells (cell 1-cell 4 of 120, Fig. 2) to be discharged (via current path from SL4, positive electrode of cell 4, via 108, Rb, and SL5) ([0045] [0037], lines 6-14; [0007], lines 8-11, 24-29, last 4 lines); and
a balancing control ([0037], lines 6-14; [0007], lines 8-11, 24-29, last 4 lines) configured to supply a terminal voltage (e.g., voltage of positive electrode of cell 4 at SL4, Fig. 2) whose current value (of cell 4, Fig. 2; [0034] [0037]) varies according to the cell voltage value ([0044] [0037], lines 6-14; [0007], lines 8-11, 24-29, last 4 lines) of one (e.g., cell 4, Fig. 2) of the plurality of cells (cell 1-cell 4 of 120, Fig. 2) selected ([0044]) by the control circuit  (100, Fig. 2), from one (SL4, Fig. 2) of the plurality of connection terminals (SL1-SL5, Fig. 2) coupled to a positive electrode (of cell 4, Fig. 2) of the one of the plurality of cells selected ([0044]) by the control circuit  (100, Fig. 2) to the internal ground (GND 107, Fig. 2; [0042]) via the internal current path (current path from SL4, positive electrode of cell 4, via 108, Rb, and SL5) of the battery control circuit.
Kudo does not explicitly teach a current generation circuit configured to supply a terminal current.

The combination does not explicitly teach (a current generation circuit configured to) shift a level (of the cell voltage value) whose current value varies based on the level-shifted cell voltage value. 
Notman teaches a current generation circuit (400, Fig. 4 [0041]) configured to shift a level of voltage value (claim 17; [0025]) and supply a terminal current (correspond to Vout_ls, Fig. 4) whose current value varies based on the level-shifted cell voltage value (Vout_ls, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a current generation circuit configured to shift a level of voltage value of Notman’s into Kudo’s, in view of Kim’s, in order to stabilize the output at the desired voltage ([0025]; [0014], last 2 lines; Notman).
electrically connected to an internal ground via an internal current path of the battery control circuit, (and configured to couple to a positive electrode of the plurality of cells, respectively); (a control circuit configured to) select at least one (of the plurality of connection terminals); the at least one (of the plurality of connection terminals) selected by the control circuit (to the internal ground via the internal current path).
Tang teaches a plurality of connection terminals (P25-P20, Fig. 2) electrically connected to an internal ground (ground connected to 242P, 242N, Fig. 2; [0019]) via an internal current path (current path from BATP to 242P via corresponding SP5-SP1 closed;  or BATN to 242N via corresponding SN5-SN1 closed, Fig. 2) of the battery control circuit (100, Fig. 2), and configured to couple (via R5-R0, Fig. 2) to a positive electrode (positive electrode(s) of 215-211, Fig. 2) of  the plurality of cells (215-211, Fig. 2), respectively; configured to couple to a negative electrode (negative electrode(s) of 215-211, Fig. 2) of a cell (211, Fig. 2) located at a lowest stage (of 211, Fig. 2) of the plurality of cells (215-211, Fig. 2);
a current generation circuit (242P, 242N, Fig. 2) configured to supply a terminal current (current via 242P, 242N, Fig. 2); a control circuit (170, Fig. 2) configured to select (SP5-SP1 and/or SN5-SN1, Fig. 2) at least one of the plurality of connection terminals (P25-P20, Fig. 2); the at least one of the plurality of connection terminals (one  selected (SP5-SP1 and/or SN5-SN1, Fig. 2) by the control circuit (170, Fig. 2) to the internal ground (ground connected to 242P, 242N, Fig. 2; [0019]) via the internal current path (current path from BATP to 242P via corresponding SP5-SP1 closed;  or BATN to 242N via corresponding SN5-SN1 closed, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of connection terminals electrically connected to an internal ground via an internal current path of the battery control circuit, (and configured to couple to a positive electrode of the plurality of cells, respectively); (a control circuit configured to) select at least one (of the plurality of connection terminals); the at least one (of the plurality of connection terminals) selected by the control circuit (to the internal ground via the internal current path) of Tang’s into Kudo’s, in view of Kim’s and further in view of Notman’s, in order to detect an open circuit or open wire coupled to a battery ([0004], lines 1-2; Tang) to protect the battery prior to charging, discharging, and cell balancing ([0001]; Tang).
Regarding claim 9, Kudo teaches a battery control device in Fig. 1 and 2 comprising:
a cell balance circuit ([0045] [0037], lines 6-14) configured to balance cell voltage value ([0044]) of a plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2) coupled in series ([0007]); and
a battery control circuit (10 or 200+100+202, Fig. 1) configured to control the cell balance circuit ([0045] [0037], lines 6-14),

a ground terminal (terminal of cell 4 coupled to ground line GL, Fig. 2) electrically connected to the internal ground (GND 107, Fig. 2; [0042]) of the battery control circuit (10 or 200+100+202, Fig. 1), and configured to couple to a negative electrode (negative electrode of cell 4, Fig. 2) of a cell (cell 4, Fig. 2) located at a lowest stage (at cell 4, Fig. 2) of the plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2);
a control circuit (100, Fig. 2) configured at least one of the plurality of connection terminals (terminals of cell 4, Rb, RCV and capacitor 103 coupled to ground terminal 107 via SL5 or GL, Fig. 2); and
a balancing control ([0037], lines 6-14; [0007], lines 8-11, 24-29, last 4 lines) configured to supply a terminal voltage (e.g., voltage of positive electrode of cell 4 at SL4, Fig. 2 [0007], lines 18-20, cell discharge for cell balancing to maintain cell voltage equal to each other that is similar to the application’s [0027]) whose current value (of cell 4, Fig. 2; [0034] [0037]) varies according to the cell voltage value of the cell ([0044] [0037], lines 6-14; [0007], lines 8-11, 24-29, last 4 lines) whose positive electrode (of cell 4, Fig. 2) is coupled to the at least one (SL4, Fig. 2) of the plurality of connection terminals (SL1-SL5, Fig. 2) selected (by closing corresponding 108 between BS of cell 4, Fig. 2) by the control circuit (100, Fig. 2), from the at least one (SL5, Fig. 2) of the plurality of connection terminals (terminals of cell 4, Rb, RCV and capacitor 103 coupled 
Kudo does not explicitly teach a current generation circuit configured to supply a terminal current. 
Kim teaches a cell balancing ([0046], lines 4-6, cell balancing, control charge/discharge current) of a plurality of battery cell (cell 1-cell 4, Fig. 1; [0045]); a current generation circuit (110, Fig. 2; [0078]; Iset1, I1-In, Fig. 2) configured to supply a terminal current ([0078]; Iset1, I1-In, Fig. 2); coupling ground (coupled to S1-Sn, Fig. 2) to current source (I1-In, Fig. 2) of a threshold voltage generator (160, Fig. 2 [0078]) via switch (S1-Sn, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate current generation circuit configured to supply a terminal current of Kim’s into Kudo’s, in order to provide an OV threshold voltage setter ([0003] [0011]; Kim) for cell balancing charge/discharge protection ([0046] [0047]; Kim).
The combination does not explicitly teach (a current generation circuit configured to) shift a level (of the cell voltage value) whose current value varies based on the level-shifted cell voltage value. 
Notman teaches a current generation circuit (400, Fig. 4 [0041]) configured to shift a level of voltage value (claim 17; [0025]) and supply a terminal current (correspond to Vout_ls, Fig. 4) whose current value varies based on the level-shifted 
Kudo does not explicitly teach (a plurality of connection terminals) electrically connected to an internal ground via an internal current path of the battery control circuit, (and configured to couple to a positive electrode of the plurality of cells, respectively); (a control circuit configured to) select at least one (of the plurality of connection terminals); the at least one (of the plurality of connection terminals) selected by the control circuit (to the internal ground via the internal current path).
Tang teaches a plurality of connection terminals (P25-P20, Fig. 2) electrically connected to an internal ground (ground connected to 242P, 242N, Fig. 2; [0019]) via an internal current path (current path from BATP to 242P via corresponding SP5-SP1 closed;  or BATN to 242N via corresponding SN5-SN1 closed, Fig. 2) of the battery control circuit (100, Fig. 2), and configured to couple (via R5-R0, Fig. 2) to a positive electrode (positive electrode(s) of 215-211, Fig. 2) of  the plurality of cells (215-211, Fig. 2), respectively; configured to couple to a negative 
a current generation circuit (242P, 242N, Fig. 2) configured to supply a terminal current (current via 242P, 242N, Fig. 2); a control circuit (170, Fig. 2) configured to select (SP5-SP1 and/or SN5-SN1, Fig. 2) at least one of the plurality of connection terminals (P25-P20, Fig. 2); the at least one of the plurality of connection terminals (one of P25-P20, Fig. 2) selected (SP5-SP1 and/or SN5-SN1, Fig. 2) by the control circuit (170, Fig. 2) to the internal ground (ground connected to 242P, 242N, Fig. 2; [0019]) via the internal current path (current path from BATP to 242P via corresponding SP5-SP1 closed;  or BATN to 242N via corresponding SN5-SN1 closed, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of connection terminals electrically connected to an internal ground via an internal current path of the battery control circuit, (and configured to couple to a positive electrode of the plurality of cells, respectively); (a control circuit configured to) select at least one (of the plurality of connection terminals); the at least one (of the plurality of connection terminals) selected by the control circuit (to the internal ground via the internal current path) of Tang’s into Kudo’s, in view of Kim’s and further in view of Notman’s, in order to detect an open circuit or open wire coupled to a battery ([0004], lines 1-2; Tang) to protect the battery prior to charging, discharging, and cell balancing ([0001]; Tang).
Regarding claim 10, Kudo teaches a battery pack comprising: 

a battery control circuit (10 or 200+100+202, Fig. 1) configured to control the cell balance circuit ([0045] [0037], lines 6-14), wherein the battery control circuit (10 or 200+100+202, Fig. 1) includes
a plurality of connection terminals (SL1-SL5, Fig. 2) configured to couple to a positive electrode (positive electrode of cell 1 coupled to SL1, Fig. 2) of the plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2), respectively;
a ground terminal (terminal of cell 4 coupled to ground line GL, Fig. 2) electrically connected to the internal ground (GND 107, Fig. 2; [0042]) of the battery control circuit (10 or 200+100+202, Fig. 1), and configured to couple to a negative electrode (negative electrode of cell 4, Fig. 2) of a cell (cell 4, Fig. 2) located at a lowest stage (at cell 4, Fig. 2) of the plurality of cells (110, Fig. 1; or cell 1-cell 4 of 120, Fig. 2);
a control circuit (100, Fig. 2) configured at least one of the plurality of connection terminals (terminals of cell 4, Rb, RCV and capacitor 103 coupled to ground terminal 107 via SL5 or GL, Fig. 2); and
a balancing control ([0037], lines 6-14; [0007], lines 8-11, 24-29, last 4 lines) configured to supply a terminal voltage (e.g., voltage of positive electrode of cell 4 at SL4, Fig. 2 [0007], lines 18-20, cell discharge for cell balancing to maintain cell voltage 
Kudo does not explicitly teach a current generation circuit configured to supply a terminal current. 
Kim teaches a cell balancing ([0046], lines 4-6, cell balancing, control charge/discharge current) of a plurality of battery cell (cell 1-cell 4, Fig. 1; [0045]); a current generation circuit (110, Fig. 2; [0078]; Iset1, I1-In, Fig. 2) configured to supply a terminal current ([0078]; Iset1, I1-In, Fig. 2); coupling ground (coupled to S1-Sn, Fig. 2) to current source (I1-In, Fig. 2) of a threshold voltage generator (160, Fig. 2 [0078]) via switch (S1-Sn, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate current generation circuit configured to supply a terminal current of Kim’s into Kudo’s, in order to provide an OV threshold voltage setter ([0003] [0011]; Kim) for cell balancing charge/discharge protection ([0046] [0047]; Kim).

Notman teaches a current generation circuit (400, Fig. 4 [0041]) configured to shift a level of voltage value (claim 17; [0025]) and supply a terminal current (correspond to Vout_ls, Fig. 4) whose current value varies based on the level-shifted cell voltage value (Vout_ls, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a current generation circuit configured to shift a level of voltage value of Notman’s into Kudo’s, in view of Kim’s, in order to stabilize the output at the desired voltage ([0025]; [0014], last 2 lines; Notman).
Kudo does not explicitly teach (a plurality of connection terminals) electrically connected to an internal ground via an internal current path of the battery control circuit, (and configured to couple to a positive electrode of the plurality of cells, respectively); (a control circuit configured to) select at least one (of the plurality of connection terminals); the at least one (of the plurality of connection terminals) selected by the control circuit (to the internal ground via the internal current path).
Tang teaches a plurality of connection terminals (P25-P20, Fig. 2) electrically connected to an internal ground (ground connected to 242P, 242N, Fig. 2; [0019]) via an internal current path (current path from BATP to 242P via corresponding SP5-SP1 closed;  or BATN to 242N via corresponding SN5-SN1 closed, Fig. 2) of the battery control circuit (100, Fig. 2), and configured to couple (via R5-R0, Fig. 2) to a positive  configured to couple to a negative electrode (negative electrode(s) of 215-211, Fig. 2) of a cell (211, Fig. 2) located at a lowest stage (of 211, Fig. 2) of the plurality of cells (215-211, Fig. 2);
a current generation circuit (242P, 242N, Fig. 2) configured to supply a terminal current (current via 242P, 242N, Fig. 2); a control circuit (170, Fig. 2) configured to select (SP5-SP1 and/or SN5-SN1, Fig. 2) at least one of the plurality of connection terminals (P25-P20, Fig. 2); the at least one of the plurality of connection terminals (one of P25-P20, Fig. 2) selected (SP5-SP1 and/or SN5-SN1, Fig. 2) by the control circuit (170, Fig. 2) to the internal ground (ground connected to 242P, 242N, Fig. 2; [0019]) via the internal current path (current path from BATP to 242P via corresponding SP5-SP1 closed;  or BATN to 242N via corresponding SN5-SN1 closed, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of connection terminals electrically connected to an internal ground via an internal current path of the battery control circuit, (and configured to couple to a positive electrode of the plurality of cells, respectively); (a control circuit configured to) select at least one (of the plurality of connection terminals); the at least one (of the plurality of connection terminals) selected by the control circuit (to the internal ground via the internal current path) of Tang’s into Kudo’s, in view of 
Regarding claim 11, Kudo teaches the battery pack as claimed in claim 10, in view of Kim, further in view of Notman and further in view of Tang, wherein the current generation circuit (400, Fig. 4 [0041]; Notman) of the battery control circuit (10 or 200+100+202, Fig. 1) supplies a terminal current (correspond to Vout_ls, Fig. 4; Notman) (e.g., current positive electrode of cell 4 at SL4, Fig. 2) to one (SL4, Fig. 2) of the plurality of connection terminals (SL1-SL5, Fig. 2) coupled to a positive electrode (of cell 4, Fig. 2) of a cell (cell 4, Fig. 2) whose monitored cell voltage value ([0007], lines 8-11, 24-29, last 4 lines [0044]) exceeds a first threshold value (threshold VTH_OV or VTH_OC is compared to the monitored cell voltage and if the monitored cell voltage exceeds threshold, generate OV or OC, Fig. 1; [0052] [0053] [0049]; Kim).
Regarding claim 12, Kudo teaches the battery pack as claimed in claim 11, in view of Kim, further in view of Notman and further in view of Tang, wherein the current generation circuit (400, Fig. 4 [0041]; Notman) of the battery control circuit (10 or 200+100+202, Fig. 1) supplies no terminal current ([0054], last 2 lines; [0062], last 3 lines; Kim) to all of the plurality of connection terminals (SL1-SL5, Fig. 2) in a case in which the cell voltage value ([0007], lines 8-11, 24-29, last 4 lines [0044]) of all of the plurality of cells (cell 1-cell 4, Fig. 2) (or cells 1-4, Fig. 1; [0045] [0046]; Kim) exceeds the first threshold value (threshold VTH_OV or VTH_OC is compared to the 
Regarding claim 13, Kudo teaches the battery pack as claimed in claim 11, in view of Kim, further in view of Notman and further in view of Tang, wherein the current generation circuit (400, Fig. 4 [0041]; Notman) of the battery control circuit (10 or 200+100+202, Fig. 1) supplies no terminal current ([0054], last 2 lines; [0062], last 3 lines; Kim) to one of the plurality of connection terminals (SL1-SL5, Fig. 2) coupled to a positive electrode (of cell 4, Fig. 2)  of a cell (cell 4, Fig. 2)  whose monitored cell voltage value ([0007], lines 8-11, 24-29, last 4 lines [0044]) is lower than a second threshold value (threshold VTH_UV is compared to the monitored cell voltage and if the monitored cell voltage is less than threshold, generate UV, Fig. 1; [0058] [0060] [0048]; Kim) that is smaller than the first threshold value (threshold VTH_OV or VTH_OC is compared to the monitored cell voltage and if the monitored cell voltage exceeds threshold, generate OV or OC, Fig. 1; [0052] [0053] [0049]; Kim).
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2015/0077124, U.S. 2014/0306662, U.S. 2014/0043032, and U.S. 2009/0198399.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG V BUI/
Examiner, Art Unit 2859